Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments, see pg(s). 7-8, filed 4/19/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-20 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an ultraviolet-emitting device comprising:
an accommodation member having an accommodation space;
a light-emitting element configured to emit an ultraviolet ray into the accommodation space, the accommodation space being configured to accommodate therewithin the light-emitting element and an object to be sterilized;
a board in the accommodation space on which the light-emitting element is placed;
a fluorescent glass element placed at a position irradiated with the ultraviolet ray passing through the accommodation space, and placed in a through hole formed through the board, emitting fluorescence in a visible range by excitation of an ultraviolet ray; and
a photodetection element configured to detect an intensity of the fluorescence emitted by the fluorescent glass element.
 
             Regarding claim 3, the prior art search failed to disclose an ultraviolet-emitting device comprising:
an accommodation member having an accommodation space;
a light-emitting element configured to emit an ultraviolet ray into the accommodation space, the accommodation space being configured to accommodate therewithin the light-emitting element and an object to be sterilized; 
a fluorescent glass element which is placed at a position, irradiated with the ultraviolet ray passing through the accommodation space, protruding higher than the light-emitting element, and emitting fluorescence in a visible range by excitation of an ultraviolet ray;
a board on which the light-emitting element is placed; and
a photodetection element configured to detect an intensity of the fluorescence emitted by the fluorescent glass element.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): an accommodation member having an accommodation space;
a light-emitting element configured to emit an ultraviolet ray into the accommodation space, the accommodation space being configured to accommodate therewithin the light-emitting element and an object to be sterilized;
a board in the accommodation space on which the light-emitting element is placed;
a fluorescent glass element placed at a position irradiated with the ultraviolet ray passing through the accommodation space, and placed in a through hole formed through the board, emitting fluorescence in a visible range by excitation of an ultraviolet ray; and
a photodetection element configured to detect an intensity of the fluorescence emitted by the fluorescent glass element.

4.      The prior art search did not disclose or make obvious claim 3, with the elements of (emphasis added): an accommodation member having an accommodation space;
a light-emitting element configured to emit an ultraviolet ray into the accommodation space, the accommodation space being configured to accommodate therewithin the light-emitting element and an object to be sterilized; 
a fluorescent glass element which is placed at a position, irradiated with the ultraviolet ray passing through the accommodation space, protruding higher than the light-emitting element, and emitting fluorescence in a visible range by excitation of an ultraviolet ray;
a board on which the light-emitting element is placed; and
a photodetection element configured to detect an intensity of the fluorescence emitted by the fluorescent glass element.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881